957 A.2d 228 (2008)
BUILDING OWNERS AND MANAGERS ASSOCIATION OF PITTSBURGH, CB Richard Ellis/Pittsburgh, L.P., Winthrop Management, L.P., 110 Gulf Associates, L.P., Frick Lenders Associates, L.P.
v.
CITY OF PITTSBURGH and Council of the City of Pittsburgh, Service Employees International Union Local 3 and Service Employees International Union, CLC
Petition of Service Employees International Union Local 3 and Service Employees International Union, CLC.
Nos. 353 WAL 2007, 354 WAL 2007.
Supreme Court of Pennsylvania.
September 24, 2008.


*229 ORDER

PER CURIAM.
AND NOW this 24th day of September, 2008, the Petition for Allowance of Appeal is hereby GRANTED. The issue, as stated by Petitioners, is:
Whether the Commonwealth Court's opinion conflicts with the Home Rule law's intent to liberally construe the broad powers provided to those municipalities that adopt Home Rule? More specifically, whether the Commonwealth Court erred in affirming the trial court's ruling that "The Protection of Displaced Contract Workers Ordinance," Pittsburgh City Code of Ordinances 22-2004, Chapter 769, Janitorial, Building Maintenance and Security Contractors ("PDCWO") is ultra vires pursuant to 53 Pa.C.S. § 2962(f)?